Title: From George Washington to Darrot, 25 September 1785
From: Washington, George
To: Arrot (Darrot), René-Marie, vicomte d’

 

Sir,
Mount Vernon 25th Septr 1785.

Your kind remembrance of me in a letter of the 15th of July from the Island of Tobago, does me much honor; at the sametime that the knowledge of your appointment as Governor of that place, & of your good health, gave me much pleasure. I pray you to be assured that nothing which comes from Colo. D’Arrot can be considered as a trouble; & that to hear, at his moments of leisure, that you are in the enjoyment of perfect health, & the smiles of your Sovereign will always be pleasing; as I recollect with gratitude those instances of attention with which you have honored me, & the circumstances that brought us acquainted.
In the enjoyment of ease & tranquillity, which your sword has contributed to procure, I am now seated under my own Vine & my own Fig-tree in the occupations of rural life, at the Seat which you once honored with your presence; & where I should be happy to meet you again.
At present we have no news that could afford you any entertainment: these States are in the full enjoyment of peace; and nothing, it is to be hoped, will disturb the quiet of them. Tho’ there is something misterious & not easy to reconcile with the spirit of the treaty, in the British still continuing their Garrisons at the posts of Niagara, Detroit &c.—which are on the American side of the territorial line, notwithstanding a demand has been made of them.
Mrs Washington, who remembers with pleasure your calling here with some Officers of your Legion, thanks you for your attention, & prays you to accept her compliments. With sentiments of great esteem & regard I have the honor to be Sir, &c.

G: Washington

